Exhibit 10.2

AGREEMENT

This Agreement, dated as of September 19, 2010, is by and among Hot Topic, Inc.,
a California corporation (the “Company”), and the individuals and entities that
are signatories hereto (collectively, the “Shareholder Group”).

WHEREAS, the Company and the Shareholder Group have determined that the
interests of the Company and its shareholders would be best served by adding
Steven R. Becker, an individual resident of Texas (“Becker”) and Matthew A.
Drapkin, an individual resident of New York (“Drapkin”) to the Company’s Board
of Directors on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereby agree as
follows:

1. Representations and Warranties of the Company. The Company represents and
warrants as follows as of the date hereof:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any material
breach or violation of or constitute a material default (or an event which with
notice or lapse of time or both could become a material default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.

2. Representations and Warranties of the Shareholder Group. Each of the members
of the Shareholder Group severally, and not jointly, represents and warrants
with respect to himself or itself as follows as of the date hereof:

(a) Such party has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such party, if an entity, has the corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.



--------------------------------------------------------------------------------

(b) This Agreement has been duly and validly authorized, executed, and delivered
by such party, constitutes a valid and binding obligation and agreement of such
party, and is enforceable against such party in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) As of the date thereof, such party was the “beneficial owner” of a number of
shares of Common Stock (as defined below) as set forth on the cover page
relating to such party in the Schedule 13D filed by Carlson Capital, L.P. with
the Securities and Exchange Commission (the “SEC”) on September 2, 2010 (the
“Schedule 13D”). As of the date hereof, the members of the Shareholder Group own
in the aggregate 1,764,800 shares of Common Stock. Except for those Affiliates
and Associates of such member with respect to whom a cover page is included in
the Schedule 13D, no other Affiliate or Associate of such member beneficially
owns any shares of Common Stock.

(d) The execution, delivery and performance of this Agreement by such party does
not and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to him or it, or (ii) result in any material
breach or violation of or constitute a material default (or an event which with
notice or lapse of time or both could become a material default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which he or it is a party or by which he or it is bound.

3. Definitions. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), provided that neither “Affiliate” nor
“Associate” shall include (i) any person that is a publicly held concern and is
otherwise an Affiliate or Associate by reason of the fact that a principal of
any member of the Shareholder Group serves as a member of the board of directors
or similar governing body of such concern, (ii) such member of the board of
directors or other similar governing body of such concern or (iii) any entity
which is an Associate solely by reason of clause (1) of the definition of
Associate in Rule 12b-2; the terms “beneficial owner” and “beneficial ownership”
shall have the respective meanings as set forth in Rule 13d-3 promulgated by the
SEC under the Exchange Act; and the terms “person” or “persons” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.

(b) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(c) “Common Stock” means the Common Stock of the Company, with no par value.

(d) “Standstill Period” means the period from the date hereof until the earlier
of:

(i) the date on which the Governance and Nominating Committee notifies the
Shareholder Group that it has provided notice to either Becker or Drapkin
pursuant to Section 4(f) below that it has not resolved to nominate either of
Becker and Drapkin for election to the Board at Company’s 2012 Annual Meeting of
Shareholders (the “2012 Annual Meeting”);

(ii) the two year anniversary of the date hereof; or

(iii) such date, if any, as the Company has materially breached any of its
representations, warranties, commitments or obligations set forth in Sections 1,
4(a), 4(b), 4(e), and 4(f) of this Agreement (the “Principal Obligations”).

4. Election of Becker and Drapkin; Related Matters.

(a) As soon as reasonably practicable but in any event within ten business days
from the date hereof (the “Appointment Date”):

(i) In accordance with the Company’s Amended and Restated Articles of
Incorporation and Amended and Restated Bylaws, the Board shall have, if required
to meet its other obligations pursuant to this Agreement, adopted a resolution
increasing the size of the Board by two directors, to a total of nine directors,
effective as of the Appointment Date;

(ii) In accordance with the Company’s Amended and Restated Articles of
Incorporation and Amended and Restated Bylaws, the Board shall have appointed
Becker and Drapkin as directors of the Company, effective as of the Appointment
Date, to serve as members of the Board until the Company’s 2011 Annual Meeting
of Shareholders (the “2011 Annual Meeting”) and until their successors are duly
elected and qualified; and

(iii) The Board shall adopt a resolution appointing one of Becker or Drapkin to
serve as a member of the Compensation Committee and appoint the other of Becker
or Drapkin to serve as a member of the Governance and Nominating Committee,
effective as of the Appointment Date, and each of Becker and Drapkin shall
continue to serve on the applicable Committee so long as he continues to be a
member of the Board.

(b) The Board and the Governance and Nominating Committee shall nominate Becker
and Drapkin for election as directors at the 2011 Annual Meeting. The Company
agrees to recommend that the Company’s shareholders vote, and shall solicit
proxies, in favor of the election of each of Becker and Drapkin at such meeting
and otherwise support Becker and Drapkin for election in a manner no less
rigorous and favorable than the manner in which the Company supports its other
nominees.



--------------------------------------------------------------------------------

(c) The members of the Shareholder Group shall promptly file an amendment to the
Schedule 13D reporting the entry into this agreement, amending applicable items
to conform to their obligations hereunder and appending or incorporating by
reference this Agreement as an exhibit thereto. Such amendment shall also
reflect the termination of the “group” pursuant to Rule 13d–5(b)(1) promulgated
under the Exchange Act, consisting of Carlson Capital, L.P. and certain of its
affiliates and Becker Drapkin Management, L.P. and certain of its affiliates
(the “Becker Drapkin Group”). Such members of the Shareholder Group shall
provide to the Company a reasonable opportunity to review and comment on such
amendments in advance of filing, and shall consider in good faith the reasonable
and timely comments of the Company.

(d) So long as the Company has complied and is complying with the Principal
Obligations, each member of the Shareholder Group shall cause all shares of
Common Stock owned of record and shall instruct the record owner, in case of all
shares of Common Stock beneficially owned but not of record, by it and their
respective Affiliates, as of the record date for the 2011 Annual Meeting, to be
present for quorum purposes and to be voted, and shall cause all shares of
Common Stock held by their respective Associates to be present for quorum
purposes and to be voted, in favor of all directors nominated by the Board for
election at the 2011 Annual Meeting; provided such directors nominated by the
Board are either current members of the Board or otherwise reasonably acceptable
to the Shareholder Group.

(e) The Company agrees that the Board shall only be increased at any time prior
to the conclusion of the 2012 Annual Meeting in connection with the appointment
of Becker and Drapkin.

(f) At least 60 days prior to the last date upon which a notice to the Secretary
of the Company of nominations of persons for election to the Board or the
proposal of business at the 2012 Annual Meeting would be considered timely under
the Company’s Amended and Restated Bylaws, the Governance and Nominating
Committee will notify each of Becker and Drapkin, and provide a copy of such
notice to the Shareholder Group, whether it has resolved to recommend them for
re-election to the Board at the 2012 Annual Meeting. If the Governance and
Nominating Committee has resolved to so recommend each of Becker and Drapkin,
(i) the Board and the Governance and Nominating Committee shall nominate Becker
and Drapkin for election as directors at the 2012 Annual Meeting, (ii) the
Company shall recommend that the Company’s shareholders vote, and shall solicit
proxies, in favor of, the election of each of Becker and Drapkin at such meeting
and otherwise support Becker and Drapkin for election in a manner no less
rigorous and favorable than the manner in which the Company supports its other
nominees and (iii) so long as the Company has complied and is complying with the
Principal Obligations, each member of the Shareholder Group shall cause all
shares of Common Stock owned of record and shall instruct the record owner, in
case of all shares of Common Stock beneficially owned but not of record, by it
and their respective Affiliates, as of the record date for the 2012 Annual
Meeting, to be present for quorum purposes and to be voted, and shall cause all
shares of Common Stock held by their respective Associates to be present for
quorum purposes and to be voted, in favor of all directors nominated by the
Board for election at the 2012 Annual Meeting; provided such directors nominated
by the Board are either current members of the Board or otherwise reasonably
acceptable to the Shareholders Group.



--------------------------------------------------------------------------------

5. Standstill.

Each of the members of the Shareholder Group agrees that, during the Standstill
Period, he or it will not, and he or it will cause each of such person’s
Affiliates or agents or other persons acting on his or its behalf not to, and
will cause his or its respective Associates not to:

(a) acquire, offer to acquire or agree to acquire, alone or in concert with any
other individual or entity, by purchase, tender offer, exchange offer, agreement
or business combination or any other manner, beneficial ownership of any
securities of the Company or any securities of any Affiliate of the Company, if,
after completion of such acquisition or proposed acquisition, such party would
beneficially own more than 14.99% of the outstanding shares of Common Stock;

(b) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board
or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;

(c) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than solely
with other members of the Shareholder Group or one or more Affiliates of a
member of the Shareholder Group with respect to the Common Stock currently owned
as set forth in Section 2(c) of this Agreement or acquired in the future subject
to the limitations set forth in Section 5(a) or to the extent such a group may
be deemed to result with the Company or any of its Affiliates as a result of
this Agreement;

(d) solicit proxies or written consents of shareholders, or otherwise conduct
any nonbinding referendum with respect to Common Stock, or make, or in any way
participate in, any “solicitation” of any “proxy” within the meaning of
Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act and the rules promulgated
by the SEC thereunder), other than a “solicitation” or acting as a “participant”
in support of all of the nominees of the Board at the 2011 Annual Meeting or the
2012 Annual Meeting as set forth in this Agreement;

(e) seek, in any capacity, to call, or to request the calling of, a special
meeting of the shareholders of the Company, or seek to make, or make, a
shareholder proposal at any meeting of the shareholders of the Company or make a
request for a list of the Company’s shareholders (or otherwise induce, encourage
or assist any other person to initiate or pursue such a proposal or request) or
otherwise acting alone, or in concert with others, seek to control or influence
the governance or policies of the Company, except as expressly permitted by this
Agreement;



--------------------------------------------------------------------------------

(f) effect or seek to effect, in any capacity (including, without limitation, by
entering into any discussions, negotiations, agreements or understandings with
any third person), offer or propose (whether publicly or otherwise) to effect,
or cause or participate in, or in any way assist or facilitate any other person
to effect or seek, offer or propose (whether publicly or otherwise) to effect or
cause or participate in (i) any acquisition of any material assets or businesses
of the Company or any of its subsidiaries, (ii) any tender offer or exchange
offer, merger, acquisition or other business combination involving the Company
or any of its subsidiaries, or (iii) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries;

(g) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 4(d) or this Section 5, or otherwise seek (in any manner that would
require public disclosure by any of the members of the Shareholder Group or
their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of, any provision of this Agreement;

(h) publicly disparage any member of the Board or management of the Company;
provided that this provision shall not apply to compelled testimony, either by
legal process, subpoena or otherwise, or to communications that are required by
an applicable legal obligation and are subject to contractual provisions
providing for confidential disclosure;

(i) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage, any other person that
engages, or offers or proposes to engage, in any of the foregoing; or

(j) take or cause or induce or assist others to take any action inconsistent
with any of the foregoing.

Notwithstanding the foregoing, it is understood and agreed that this Agreement
shall not be deemed to prohibit the Shareholder Group from (i) making public
statements (including statements contemplated by Rule 14a-1 (1) (2) (iv) under
the Exchange Act), (ii) engaging in discussion with other stockholders or
(iii) soliciting, or encouraging or participating in the solicitation of,
proxies or consents with respect to voting securities of the Company (so long as
such discussions are in compliance with Section 5(c) hereof) in each case with
respect to any transaction that has been publicly announced by the Company
involving (1) the recapitalization of the Company, (2) an acquisition,
disposition or sale of assets or a business by the Company where the
consideration to be received or paid in such transaction requires approval by
the holders of the Common Stock or (3) a change of control of the Company.

6. Non-public Information. The Company and the Shareholder Group agree that the
Shareholder Group will not receive non-public information from the Company
regarding the Company, unless the Company and the Shareholder Group have
separately entered into a non-disclosure agreement with respect to such
information prior to the Shareholder Group receiving such information.



--------------------------------------------------------------------------------

7. Non-Disparagement. During the Standstill Period the Company shall not
publicly disparage any member of the Shareholder Group or any member of the
management of the Shareholder Group, provided that this provision shall not
apply to compelled testimony, either by legal process, subpoena or otherwise, or
to communications that are required by an applicable legal obligation and are
subject to contractual provisions providing for confidential disclosure.

8. Reimbursement of Expenses. All costs and expenses incurred in connection with
this Agreement will be paid by the party incurring such cost or expense.

9. Specific Performance. Each party hereto acknowledges and agrees, on behalf of
itself and its Affiliates, that irreparable harm would occur in the event any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of California, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived.

10. Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court in the State of California (and
the parties agree on behalf of themselves and their respective Affiliates not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 14 of this
Agreement will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in the state or federal
courts in the State of California, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.

11. Applicable Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of California
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state.

12. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in two or more counterparts which together shall constitute a single
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.



--------------------------------------------------------------------------------

13. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and assigns.

14. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, (a) if given by
telecopy, when such telecopy is transmitted to the telecopy number set forth
below, or to such other telecopy number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section, or at such other address as is
provided by a party to this Agreement to the other parties pursuant to notice
given in accordance with the provisions of this Section:

if to the Company:

Hot Topic, Inc.

18305 E. San Jose Ave.

City of Industry, California 91748

Facsimile: (626) 581-0894

Attention: Chief Executive Officer

with a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Facsimile: (858) 550-6420

Attention: Jason L. Kent, Esq.

if to the Shareholder Group or any member thereof:

Carlson Capital, L.P.

2100 McKinney Avenue

Dallas, Texas 75201

Facsimile: (214) 932-9712

Attention: Steven J. Pully



--------------------------------------------------------------------------------

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Facsimile: (212) 593 5955

Attention: David E. Rosewater

15. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

COMPANY:

 

HOT TOPIC, INC. By:  

/s/ Bruce A. Quinnell

  Name:   Bruce A. Quinnell   Title:   Chairman of the Board of Directors



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

SHAREHOLDER GROUP:

 

BLACK DIAMOND OFFSHORE LTD.     DOUBLE BLACK DIAMOND OFFSHORE LTD. By:   Carlson
Capital, L.P., its investment manager     By:   Carlson Capital, L.P., its
investment manager By:   Asgard Investment Corp., its general partner     By:  
Asgard Investment Corp., its general partner By:  

/s/ Clint D. Carlson

    By:  

/s/ Clint D. Carlson

  Name:   Clint D. Carlson       Name:   Clint D. Carlson   Title:   President  
    Title:   President CARLSON CAPITAL L.P.     ASGARD INVESTMENT CORP. By:  
Asgard Investment Corp., its general partner     By:  

/s/ Clint D. Carlson

    By:  

/s/ Clint D. Carlson

  Name:   Clint D. Carlson       Name:   Clint D. Carlson   Title:   President  
    Title:   President         CLINT D. CARLSON        

/s/ Clint D. Carlson